                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


PHILLIP LEE WILLIAMS, JR.,                    )
                                              )
       Plaintiff,                             )
                                              )
                                              )
VS.                                           )          No. 19-1261-JDT-cgc
                                              )
                                              )
CHESTER COUNTY SHERIFF’S                      )
DEPARTMENT, ET AL.,                           )
                                              )
       Defendants.                            )
                                              )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On November 8, 2019, Plaintiff Phillip Lee Williams, Jr., who is incarcerated at the

Chester County Justice Center (CCJC) in Henderson, Tennessee, filed a pro se complaint

pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis.                (ECF

Nos. 1 & 2.) The Court issued an order on November 13, 2019, granting leave to proceed

in forma pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).         (ECF No. 4.)     The Clerk shall record the

Defendants as the Chester County Sheriff’s Department, the CCJC, and the Henderson

Police Department.

       Williams alleges that the Sheriff’s Department and CCJC have discriminated

against him by refusing to provide him “proper medical attention.” (ECF No. 1 at
PageID 2.) He alleges that “the bone specialist[]” recommended surgery on Williams’s

thumb, but the Sheriff’s Department and CCJC “wouldn’t sign off on it.” (Id.)

       Williams also alleges that “[t]hey are refusing to give me due process” in his

ongoing state-court criminal matter. (Id.) He alleges that statements of the officers

involved (whose names he does not provide) do not match statements from medical

examiners (whose names he also does not provide) and that pictures taken by the Tennessee

Highway Patrol do not match the pictures taken by investigators. (Id.) He asserts that

evidence has been lost of fabricated. (Id.)

       Williams also alleges that “They” prevented him from taking a GED class, took

away his Koran in July 2018 and refused to allow him another one,1 do not allow inmates

to have “urban books” written by black authors or illustrators, refuse to answer his

grievances, “cut the mayor out of the picture,” separated the white inmates from the black

inmates, and have given his outgoing legal mail to the Jail Administrator and Chief Deputy

Sheriff Mark Griffin. (ECF No. 1-1 at PageID 4.)

       Williams seeks an order directing the CJC to provide him proper medical treatment

and monetary compensation. (ECF No. 1 at PageID 3.) He also wants “them to be held

accountable and stop running things the way they want to and start following the rules and

treat all people equal.” (Id.)




       1
         Williams alleges that two other inmates also were not allowed to have Korans. (ECF
No. 1-1 at PageID 4.) Williams, however, lacks standing to assert the rights of anyone but
himself in this action. See Newsom v Norris, 888 F.2d 371, 381 (6th Cir. 1989).

                                              2
       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

                                             3
Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

      Williams filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

             Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or other
      person within the jurisdiction thereof to the deprivation of any rights,
      privileges, or immunities secured by the Constitution and laws, shall be liable
      to the party injured in an action at law, suit in equity, or other proper
      proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

      Neither the Chester County Sheriff’s Department, the CCJC, nor the Henderson

Police Department is an entity subject to suit under § 1983. See Jones v. Union Cnty.,

Tennessee, 296 F.3d 417, 421 (6th Cir. 2002) (citing Matthews v. Jones, 35 F.3d 1046,

1049 (6th Cir. 1994)). The Court will construe Williams’s allegations as alleging claims

against Chester County and the City of Henderson, which may be held liable only if

Williams’s injuries were sustained pursuant to an unconstitutional custom or policy.

See Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691-92 (1978). To demonstrate municipal

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the

                                            4
policy to the municipality, and (3) show that his particular injury was incurred due to

execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner

v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official

policy’ is designed ‘to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which

the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112,

138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in

original)). Because Williams does not allege that a Chester County or City of Henderson

custom or policy is responsible for any of the alleged violations of his rights, he does not

state a claim against Chester County or the City of Henderson.

       Williams’s complaint also fails to state a claim against any individual. He alleges

generally that “they” have refused him medical treatment, GED classes, religious materials,

and have committed other misconduct but does not specify who “they” refers to.2 (ECF

No. 1 at PageID 2.) These general allegations are insufficient to state a claim against any

Defendant. See Marcilis v. Twp. of Redford, 693 F.3d 589, 596–97 (6th Cir. 2012) (quoting

Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008)) (affirming district court’s dismissal

of complaint that “makes only categorical references to ‘Defendants’” and holding that the

complaint failed to “‘allege, with particularity, facts that demonstrate what each defendant




       2
         The only prison official Williams names is Chief Deputy Sheriff Mark Griffin.
However, he alleges only that the Jail Administrator gave Griffin Williams’s outgoing legal mail.
He does not allege that Griffin is responsible for his mail being taken away or for any other
violation of his rights.

                                               5
did to violate the asserted constitutional right’”); Frazier v. Michigan, 41 F. App’x 762,

764 (6th Cir. 2002) (affirming that, because Plaintiff “failed to allege with any degree of

specificity which of the named defendants were personally involved in or responsible for

each of the alleged violations of his federal rights,” the complaint failed to state a claim for

relief).

           Some of Williams’s allegations would fail to state a claim even if he had named the

party or parties responsible for the violation.         Williams alleges that he has been

discriminated against and not provided medical treatment because of that discrimination.

“To state an equal protection claim, a plaintiff must adequately plead that the government

treated the plaintiff ‘disparately as compared to similarly situated persons and that such

disparate treatment either burdens a fundamental right, targets a suspect class, or has no

rational basis.’” Ctr. For Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th

Cir. 2011) (quoting Club Italia Soccer & Sports Org., Inc. v. Charter Twp. Of Shelby,

Mich., 470 F.3d 286, 299 (6th Cir. 2006)), overruled on other grounds by Engquist v. Or.

Dep’t of Agric., 553 U.S. 591 (2008). Williams does not allege the basis for the alleged

discrimination. Nor does he allege that other similarly situated inmates were provided

medical treatment when he was not. His conclusory allegation that he did not receive

treatment because of discrimination does not state a claim.

           Williams alleges that unspecified individuals will not answer his grievances.

However, “[t]here is no inherent constitutional right to an effective prison grievance

procedure.” See LaFlame v. Montgomery Cnty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th

Cir. 2001) (citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). A § 1983

                                                6
claim therefore cannot be premised on contentions that the grievance procedure was

inadequate. Id. He therefore fails to state a claim about his unanswered grievances.

       Williams’s claim that the CCJC separated white inmates and black inmates is

untimely. The statute of limitations for a § 1983 action is the “state statute of limitations

applicable to personal injury actions under the law of the state in which the § 1983 claim

arises.” Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007);

see also Wilson v. Garcia, 471 U.S. 261, 275-76 (1985). The limitations period for § 1983

actions arising in Tennessee is the one-year limitations provision found in Tenn. Code Ann.

§ 28-3-104(a)(1). Roberson v. Tennessee, 399 F.3d 792, 794 (6th Cir. 2005). Williams

alleges that the separation occurred on November 9, 2017. Williams, therefore, needed to

file a complaint about this incident by November 9, 2018. He signed his complaint on

October 10, 2019, nearly one year too late.

       To the extent that Williams may be asking this Court to intervene in his criminal

proceeding, the Court cannot do so. Under the Anti-Injunction Act, 28 U.S.C. § 2283, “[a]

court of the United States may not grant an injunction to stay proceedings in a State court

except as expressly authorized by Act of Congress, or where necessary in aid of its

jurisdiction, or to protect or effectuate its judgments.” The Sixth Circuit has explained that

“[t]he Act thereby creates ‘an absolute prohibition against enjoining state court

proceedings, unless the injunction falls within one of three specifically defined exceptions,’

which are set forth in the statutory language.” Andreano v. City of Westlake, 136 F. App’x

865, 879-80 (6th Cir. 2005) (quoting Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs,

398 U.S. 281, 286 (1970)). Federal injunctions against state criminal proceedings can be

                                              7
issued only “under extraordinary circumstances where the danger of irreparable loss is both

great and immediate.” Younger v. Harris, 401 U.S. 37, 45 (1971) (internal quotation marks

and citation omitted). The Supreme Court has emphasized that

       [c]ertain types of injury, in particular, the cost, anxiety, and inconvenience
       of having to defend against a single criminal prosecution, could not by
       themselves be considered “irreparable” in the special legal sense of that term.
       Instead, the threat to the plaintiff’s federally protected rights must be one that
       cannot be eliminated by his defense against a single criminal prosecution.

Id. at 46. In this case, Williams does not allege the type of extraordinary circumstances

that would permit the Court to become involved in his state-court criminal matter.

       For these reasons, Williams’s complaint is subject to dismissal for failure to state a

claim on which relief may be granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that Williams should be given the opportunity to further amend his complaint.

       In conclusion, the Court DISMISSES Williams’s complaint for failure to state a

claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

                                               8
1915A(b)(1). Leave to amend, however, is GRANTED. Any amendment must be filed

within twenty-one (21) days after the date of this order, on or before January 8, 2020.

       Williams is advised that an amended complaint will supersede the original

complaint and must be complete in itself without reference to the prior pleadings. The text

of the amended complaint must allege sufficient facts to support each claim without

reference to any extraneous document. Any exhibits must be identified by number in the

text of the amended complaint and must be attached to the amended complaint. All claims

alleged in a amended complaint must arise from the facts alleged in the original complaint.

Each claim for relief must be stated in a separate count and must identify each defendant

sued in that count. If Williams fails to file an amended complaint within the time specified,

the Court will dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g)

and enter judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                               9
